DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive for reasons detailed below.

The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 4,098,687) in view of Wang et al. (“Wang”)(CN 104475339)(with text citations to English translation provided herewith), Rodriguez (AU 2017235956) and legal precedent.
Yang teaches a process for ore processing including ore milling to ensure proper particle size and ore size classification for the return of inadequate particles comprising the steps of:
(re: certain elements of claim 15) desliming pegmatite ore to obtain deslimed material (col. 8, ln. 10-15); and
 subjecting said material to a flotation process including a rougher flotation step followed by a cleaner flotation step in order to obtain lithium oxide (col. 6, ln. 28-38 and col. 7, ln. 60-col. 8, ln. 35);
(re: claim 17) wherein sludge including tailings are further obtained during the desliming step (col. 8, ln. 10+ teaching that desliming during flotation process that produces tailings); 
 (re: claim 20) wherein pH is controlled and pulp is conditioned with a mixture of collecting reagents during the flotation process (col. 2, ln. 59-col. 3, ln. 44);
(re: claim 21) wherein said pH is between 6.5 and 7.5 (Id.);
 (re: claim 27) wherein said ore is spodumene (col. 6, ln. 60-col. 7, ln. 18);
(re: claim 28) wherein said lithium oxide is obtained in concentrations between 5.5% and 6.5% (col. 2, ln. 30-34).

Yang as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claim 15) subjecting said deslimed material to a magnetic separation process including a rougher magnetic separation step followed by a cleaner magnetic separation step to obtain non-magnetic material;
(re: claim 16) wherein the desliming step further comprises removing ultrafine particles smaller than 0.038 mm;
(re: claim 18) wherein minerals containing Fe2O3 in their crystalline structure are removed during the magnetic separation process prior;
(re: claim 19) wherein the magnetic separation process removes Fe2O3 present in the deslimed material obtained in the desliming step;
 (re: claim 22) wherein said mixture of collecting reagents comprises fatty acids in concentrations from 150 g/t to 400 g/t, and sodium aliphatic sulfocarboxylate with a carbon chain differentiated from the fatty acids, in concentrations from 50 g/t to 150 g/t;
(re: claim 23) wherein the rougher flotation step and the cleaner flotation step are carried out on mechanical flotation cells;
(re: claim 24) wherein a commercial foaming agent is added to the mechanical flotation cell used during the rougher flotation step.
(re: claim 25) wherein a recycle system is used during the cleaner flotation step for returning tailings present in a cleaner flotation flow back to said rougher flotation step;
 (re: claim 26) wherein pegmatite ROM resulting from tailings of a heavy mineral gravimetric concentration process is used as a feed stream for the process.
Here, it is noted that Yang already teaches that a variety of fatty acids can be used for beneficiation (col. 5, ln. 49+) and that a magnetic separation/concentration step may be required for the concentrate to be used in various commercial applications (col. 7, ln. 10-15).

Wang further teaches that it is well-known to reclaim valuable minerals, such as lithium, by including multiple magnetic separation, rougher, cleaner and recycling steps during beneficiation (fig. 1 and p. 12-13).
Rodriguez also teaches that it is well-known to include a magnetic separation step during lithium recovery and to have a gravimetric separation step at the input (fig. 1 near 11 and 68; p. 6).
Indeed, the claimed features relating to the type or ore; the type and amount of reagents; and the cut size of the desliming step; and the specific separation step can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the beneficiating arts as the type of ore to be processed and the type of mineral to be recovered controls variations in the specific device dimensions, features (e.g., reagents) and/or separating steps.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.04.V.D. and VI (teaching that the mere rearrangement or duplication of known elements, or making known elements adjustable, is not a patentable advance); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above, in legal precedent as described above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Yang for the reasons set forth above.

Response to Arguments
Applicant’s arguments that the prior art fails to teach the claim features are unpersuasive.  In particular, Applicant’s arguments that prior art combination fails to teach the desliming or magnetic separation steps are undermined by a reasonable interpretation of the prior art.  Indeed, Applicant’s arguments to the contrary are incommensurate with the claim scope that merely require a desliming step and Yang as cited above expressly teaches the separation method as applicable to processes including a conventional desliming step (col. 8, ln. 10-15).  Further, Wang is merely relied on for the teaching that it is well-known to include multiple magnetic separation, rougher, cleaner and recycling steps during mineral beneficiation (supra) and the mere inclusion of well-known separation steps cannot be regarded as “teaching away” from or “destroying” the separation process when these steps are commonly implemented when seeking to further separate particles.  Indeed, as noted in the prior art rejection, the choice of separation steps is commonly dictated by the material being inputted and the desired output and that one with ordinary skill in the art would likely be able to configure the separation process based on the type of ore being inputted and the contaminants present therein. Consequently, as Applicant’s arguments are undermined by the prior art, the claims stand rejected.


Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above.  Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
---
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655 
                                                                                                                                                                                                       
Jcr

------
November 15, 2022